NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HUGO RENE MAYEN DUBON,                          No.    15-71738

                Petitioner,                     Agency No. A096-395-027

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2022**

Before:      SILVERMAN, KOH, and SANCHEZ, Circuit Judges.

      Hugo Rene Mayen Dubon, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Mayen Dubon

failed to establish past persecution based upon the threats he received in

Guatemala. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (“Threats standing

alone . . . constitute past persecution in only a small category of cases, and only

when the threats are so menacing as to cause significant actual suffering or harm.”)

(internal quotation marks omitted).

      Substantial evidence also supports the agency’s conclusion that Mayen

Dubon failed to establish a clear probability of future persecution by political

opponents or children of ex-guerillas. See Hoxha v. Ashcroft, 319 F.3d 1179, 1185

(9th Cir. 2003) (to qualify for withholding of removal a petitioner must show that it

is more probable than not that he would suffer future persecution); Nagoulko v.

INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future persecution “too

speculative”). Thus, Mayen Dubon’s withholding of removal claim fails.

      Mayen Dubon does not make any arguments challenging the agency’s denial

of CAT protection. See Rios v. Lynch, 807 F.3d 1123, 1125 n.1 (9th Cir. 2015)

(issues not specifically raised and argued in a party’s opening brief are waived).




                                           2                                    15-71738
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    15-71738